United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 95-4124
                                   ___________

Raymond Jaeger,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *      Appeal from the United States
                                      *      District Court for the
Dubuque County, Iowa; Alan Pearson; *        Norther District of Iowa.
Fred H. McCaw; Dennis Avenarius; Ken *
Runde; Don Vrotsos; Joe Sanfilippo;   *          [UNPUBLISHED]
Bradley E. Azeltine; Paul Buss,       *
                                      *
            Appellees.                *

                                   ___________

                         Submitted: April 30, 1997
                             Filed: May 29, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

     Raymond Jaeger appeals from the district court order1 granting summary
judgment to defendants in Jaeger's 42 U.S.C. § 1983 action based on an allegedly




      1
        The Honorable Mark W. Bennett, United States District Court for the Northern
District of Iowa.
unconstitutional search and seizure and an injunction allegedly obtained without due
process. We affirm.

       Jaeger asserted that his property was searched pursuant to a warrant that was not
supported by probable cause, and did not describe the property seized with sufficient
particularity. He also claimed that defendant Dubuque County prosecuting attorney
Fred McCaw had obtained a permanent injunction preventing Jaeger from physically
entering, mortgaging, or otherwise using his property as desired, without providing
Jaeger notice of or an opportunity to be heard regarding this injunction.

      This court reviews "a grant of summary judgment de novo, applying the same
standard as the district court: whether the record, viewed in a light most favorable to
the non-moving party, shows that there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law." Earnest v. Courtney, 64 F.3d
365, 366-67 (8th Cir. 1995) (per curiam).

      We agree with the district court that the search warrant, which was based on the
personal observations of investigating officers from the Dubuque County Sheriff's
Department and the information provided by a confidential informant, was supported
by probable cause. See United States v. Robertson, 39 F.3d 891, 892 (8th Cir. 1994)
("probable cause" is "fair probability that contraband or evidence of a crime will be
found in a particular place") (quoting United States v. Tagbering, 985 F.2d 946, 949
(8th Cir. 1993)), cert. denied, 115 S. Ct. 1812 (1995); Illinois v. Gates, 462 U.S. 213,
230-31 (1983) (totality-of-circumstances employed in determining probable cause).
We also agree with the district court that the warrant described the items to be seized
with sufficient particularity. See United States v. Lowe, 50 F.3d 604, 607 (8th Cir.)
(search warrant's language "must be sufficiently definite to enable the searcher to
reasonably ascertain and identify the things authorized to be seized")(quoting United
States v. Saunders, 957 F.2d 1488, 1491 (8th Cir.), cert. denied, 506 U.S. 889 (1992)),
cert. denied, 116 S. Ct. 260 (1995).

                                          -2-
       Finally, we conclude summary judgment was proper on Jaeger's claim McCaw
violated his due process rights by obtaining the injunction, as the claim was based on
Jaeger's own incorrect assumptions about the injunction's force and effect.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-